         Case 20-32021 Document 908 Filed in TXSB on 01/06/21 Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                                     )
In re:                                                               )   Chapter 11
                                                                     )
WHITING PETROLEUM CORPORATION, et al.,1                              )   Case No. 20-32021 (DRJ)
                                                                     )
                                                                     )   (Jointly Administered)
                                    Reorganized Debtors.             )
                                                                     )   Re: Docket Nos. 886, 887, 888, 889,
                                                                         890, 892

                          OMNIBUS CERTIFICATE OF NO OBJECTION
         Pursuant to the Procedures for Complex Chapter 11 Cases in the Southern District of Texas

(the “Complex Case Procedures”), the undersigned counsel for the above-captioned reorganized

debtors (collectively, the “Reorganized Debtors”) certifies as follows:

         1.      On December 1, 2020, the Reorganized Debtors filed the following objections

(collectively, the “Omnibus Objections”):

                         The Reorganized Debtors’ Eighth Omnibus Objection to Certain Proofs of
                          Claim (Satisfied Claims) [Docket No. 886];

                         The Reorganized Debtors’ Ninth Omnibus Objection to Certain Proofs of
                          Claim (Satisfied Claims) [Docket No. 887];

                         The Reorganized Debtors’ Tenth Omnibus Objection to Certain Proofs of
                          Claim (Satisfied Claims) [Docket No. 888];

                         The Reorganized Debtors’ Eleventh Omnibus Objection to Certain Proofs
                          of Claim (Satisfied Claims) [Docket No. 889];

                         The Reorganized Debtors’ Twelfth Omnibus Objection to Certain Proofs of
                          Claim (Duplicate Bondholder Claims) [Docket No. 890]; and



1
          The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal
tax identification number, are: Whiting Canadian Holding Company Unlimited Liability Corporation (3662); Whiting
Petroleum Corporation (8515); Whiting US Holding Company (2900); Whiting Oil and Gas Corporation (8829); and
Whiting Resources Corporation (1218). The location of the debtors’ service address is: 1700 Lincoln Street, Suite
4700, Denver, Colorado 80203.
        Case 20-32021 Document 908 Filed in TXSB on 01/06/21 Page 2 of 3




                        The Reorganized Debtors’ Fourteenth Omnibus Objection to Certain
                         Proofs of Claim (Duplicate Bondholder Claims) [Docket No. 892].

       2.         The deadline for parties to respond to the relief requested in the Omnibus

Objections was January 4, 2021 (the “Response Deadline”). No responses to the Omnibus

Objections were filed on the docket before the Response Deadline. Counsel for the Reorganized

Debtors did not receive any informal responses to the Omnibus Objections.

       3.         The Reorganized Debtors respectfully request that the Court enter the attached

proposed orders at the earliest convenience of the Court.


Houston, Texas
January 6, 2021

                                               /s/ Vienna F. Anaya
                                               Matthew D. Cavenaugh (Bar No. 24062656)
                                               Jennifer F. Wertz (Bar No. 24072822)
                                               Vienna F. Anaya (Bar No. 24091225)
                                               JACKSON WALKER LLP
                                               1401 McKinney Street, Suite 1900
                                               Houston, Texas 77010
                                               Telephone:      (713) 752-4200
                                               Facsimile:      (713) 752-4221
                                               Email:          mcavenaugh@jw.com
                                               Email:          jwertz@jw.com
                                               Email:          vanaya@jw.com

                                               Co-Counsel to the Reorganized Debtors




                                                 2
       Case 20-32021 Document 908 Filed in TXSB on 01/06/21 Page 3 of 3




                                     Certificate of Service

        I certify that on January 6, 2021, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                      /s/ Vienna F. Anaya
                                                      Vienna F. Anaya




                                               3
